December 17, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
           RHONDA PATRICE GOODMAN-DELANEY, Appellant

NO. 14-15-00144-CV                         V.

                    MARILYNN GRANTHAM, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Marilynn
Grantham, signed November 13, 2014, was heard on the transcript of the record.
The record shows that the judgment is void. We therefore order the judgment
vacated and the appeal DISMISSED.

      We order appellee, Marilynn Grantham, to pay all costs incurred in this
appeal.

     We further order this decision certified below for observance.